DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 13, 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites “the first connection point disposed opposite the second connection point” but does not provide any reference point for what it is required to be “opposite” with respect to.  See also in claim 13.  Appropriate correction is required.
Claim 13 recites “disposed relative to a set of…fold lines” and it is not clear what is required (or not) to be “disposed relative to” (e.g. at the fold lines or furthest away points from fold lines).  Appropriate correction is required.
Claim 20 recites “base panel mounted…relative to the set of one or more connections” and it is not clear what is required (or not) to be “relative to” the one or more connections.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5-7, 11, 14, 18-20 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Chang et al. (US 2006/0005438).
Regarding claim 1, Chang et al. (hereafter “D1”) discloses an imitation flower bouquet (figure 4) system, the system comprising: an imitation flower arrangement having a decorative portion (at candy pieces 16) and a base portion (stem 18), the decorative portion including at least one imitation flower (16 – figure 5); and an imitation vase (carrier 12) including a plurality of panels (20, 22), the base portion (18) of the imitation flower arrangement mounted to the plurality of panels of the imitation vase at a set of one or more connections in a translational relationship (at retainer 80 mounted in passageway 70 – [0024-0025]), the translational relationship creating a free standing imitation flower bouquet moveable between a folded position (panel 22 folded inward against panel 20) and an unfolded position by translating movement between the imitation flower arrangement and the imitation vase (as in figure 6 with panel 22 open and bouquet inserted in 70).
Regarding claim 5, D1 discloses wherein the set of one or more connections (stems 18 would connect or press when mounted to vase portion at at least two points within the passageway 70) includes a first connection point and a second connection point, the base portion mounted to a first panel of the plurality of panels at the first connection point and the base portion mounted to a second panel of the plurality of panels at the second connection point, the first connection point disposed opposite the second connection point (relative to passageway 70 – figure 5).
Regarding claim 6, D1 discloses wherein a remainder of the base portion (18) outside of the set of one or more connections is loose from the plurality of panels (portion extending above panels is loose – figure 5).
Regarding claim 7, D1 discloses wherein the base portion (18) of the imitation flower arrangement includes an outer base (at 80) and an inner base (at 18) (figure 4).
Regarding claim 11, D1 discloses wherein the inner base (at 18) is formed by a set of one or more imitation stem panels (figure 4) connected to the outer base (80) at one or more base connections ([0024]).
Regarding claim 14, D1 discloses wherein the decorative portion (16) is mounted to the set of one or more imitation stem panels ([0024]).
Regarding claim 18, D1 discloses wherein the plurality of panels (20, 22) are formed by a plurality of planar surfaces (figure 6).
Regarding claim 19, D1 discloses wherein the imitation vase (12) includes a set of diametrically opposed fold lines (at panel 20, 22 folds – figure 6), the imitation vase extending longitudinally between the set of corresponding diametrically opposed fold lines when the free standing imitation flower bouquet is in the folded position.
Regarding claim 20, D1 discloses wherein the imitation vase (12) includes a base panel (flap panel 60) mounted to the plurality of panels relative to the set of one or more connections, the base panel including a fold line (62) extending parallel to a distal edge (taken as edge formed at 46b) of the plurality of panels when the free standing imitation flower bouquet is in the folded position, the base panel retaining the free standing imitation flower bouquet in the unfolded position (figure 6) when the fold line is disposed proximal to the distal edge of the plurality of panels.
Allowable Subject Matter
Claims 2-4, 8-10, 12, 15-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See notice of references cited form PTO-892.  References not applied but cited are relevant as disclosing or suggesting at least one feature in the claims or disclosure of the present application.	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK D HAWN whose telephone number is (571)270-5320. The examiner can normally be reached Monday - Friday 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 5712728227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK D HAWN/Primary Examiner, Art Unit 3631